Case: 18-60025      Document: 00514500741         Page: 1    Date Filed: 06/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 18-60025
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         June 5, 2018
                                                                         Lyle W. Cayce
JOE W. COLLIER,                                                               Clerk


                                                 Plaintiff-Appellant
v.

THE UNIVERSITY OF MISSISSIPPI MEDICAL CENTER,

                                                 Defendant-Appellee.



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:16-CV-66


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Joe W. Collier appeals the district court’s grant of the
summary judgment motion of Defendant-Appellee the University of
Mississippi Medical Center (“UMMC”), dismissing with prejudice Collier’s
employment discrimination suit asserting that he was the subject of sex
discrimination when he was fired for failing to report his discovery that the
gun carried by Arteshia Williams, a UMMC Security Guard, was listed as
stolen on the NCIC database. In addition to Collier being male and Williams


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60025     Document: 00514500741    Page: 2   Date Filed: 06/05/2018



                                 No. 18-60025
being female, their prescribed duties as a Police Officer and a Security Guard,
respectively, differed.   A UMMC Police Officer’s duties include protecting
people and property, enforcing motor vehicle and criminal laws, responding to
calls concerning criminal activity, patrolling and identifying, pursuing, and
arresting suspects and perpetrators of criminal acts, and preparing reports
that document incidents and activities. The duties of UMMC Security Guards
include patrolling assigned areas to ensure the security of people and
equipment, examining the security of windows and doors, reporting security
concerns and other hazards, providing information and direction to patients
and visitors, and directing traffic and enforcing motor vehicle operation and
parking regulations.

      The incident for which Collier was fired began when he was asked by
Williams to reassemble her pistol. After he did so, Collier showed Williams
how to run her pistol through the NCIC database and discovered that her gun
had been reported stolen. Although Williams quit carrying that pistol, Collier
violated NCIC policy and procedure by failing to report the stolen firearm to
that agency as well as by failing to notify his supervisor or other law
enforcement of the incident, take possession of the stolen firearm, or log it in
as evidence.

      Williams subsequently attended the Mississippi Law Enforcement
Officers’s Training Academy and learned for the first time that the fact her gun
had been reported stolen should have been reported to NCIC. She promptly
discussed the matter with superiors and, after the matter was further reported
up the line at UMMC, Collier was eventually fired for violating policies and
procedures, failing to act in accordance with his duties as a law enforcement
officer, and misusing the NCIC terminal. In contrast, Williams was only given
a written reprimand because (1) her only infraction was a violation of UMMC’s

                                       2
    Case: 18-60025     Document: 00514500741     Page: 3     Date Filed: 06/05/2018



                                  No. 18-60025
firearms policy, and (2) she was only a Security Guard and had not had the
same level of training, experience, and responsibilities as Police Officer Collier
as of the time of the incident.

      After receiving a right-to-sue letter from the EEOC, Collier sued UMMC
under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000(e), et seq.). He
grounded his discrimination action in the distinction between his and
Williams’s treatment for their failures to act appropriately following discovery
that her gun had been reported stolen.

      The UMMC eventually filed a motion for summary judgment, not
grounded in the opposite sexes of Collier and Williams, but in the distinctions
between their job titles, their described duties, their job experience, and their
knowledge of their respective duties relative to the NCIC and their discovery
of the fact that the subject gun had been reported stolen.

      We have considered in depth and in detail the record on appeal, including
the briefs of the parties and the record excerpts. As a result, we are convinced
that the district court reached the right result for the right reasons. That
court’s patient, detailed, and logical analysis of Collier’s suit, the UMMC’s
reasons for firing him and not firing Williams, and the evidence supporting the
UMMC’s motion for summary judgment are correct and more than sufficient
in all respects.

      In sum, the differences in Collier’s and Williams’s jobs, duties,
experience, and responsibilities preclude court consideration of these two
employees as grist for Collier’s putative employment discrimination mill. The
district court’s Judgment of December 12, 2017, dismissing Collier’s action
with prejudice, is, therefore,

AFFIRMED.

                                        3